                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 18-32-GF-BMM

           Plaintiff,

      vs.
                                              FINAL ORDER OF FORFEITURE
 RICHARD ALLEN GRANBOIS,

           Defendant.



      This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture. Having reviewed said motion, the Court FINDS:

      1.       The United States commenced this action pursuant to 18 U.S.C.

§ 924(d);

      2.       A Preliminary Order of Forfeiture was entered on February 4, 2019

(Doc. 48);

      3.       All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21

U.S.C. § 853(n)(1);

                                          1
         4.    There appears there is cause to issue a forfeiture order under 18

U.S.C. § 924(d);

         It is therefore ORDERED, DECREED, AND ADJUDGED that:

         1.    The Motion for Final Order of Forfeiture is GRANTED.

         2.    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

         •     Glock pistol, model 22, 40 caliber, black in color, serial number
               NHY404 with additional high capacity magazine;

         •     Ruger pistol, model 9E, 9mm, black in color, serial number 335-
               43331;

         •     Rossi rifle, with one .22 and one .410 barrel (interchangeable), black
               in color, serial number S411220BS, in black Rossi carrying case; and

         •     Ammunition: 40 caliber rounds; .22 long rifle bullets; 9mm bullet;
               and .410 shotgun shells.

         3.    The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

         Dated this 22nd day of May, 2019.




                                            2
